DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Amendment

	Amendments and response received 02/25/2021 have been entered. Claims 11-14, 16-18 and 20-39 are currently pending in this application. Claims 23 and 28 have been amended and claims 29-39 newly added by this amendment. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 11-14, 16-18 and 20-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine subsequent art which teaches preventing a user from performing an operation required to store selected items in a case where it is determined that the selected items do not satisfy a predetermined condition, allow the user to perform the operation required to store the selected items in a case where it is 
The closest prior art, Panferov et al (US 20140122479 Al), teaches allowing a user to set naming rule items for generating filenames for scanned documents. The prior art fails to prevent a user from performing an operation required to store the selected items used for generating a naming rule in a case where it is determined that the selected items do not satisfy a predetermined condition, allow the user to perform the operation required to store the selected items in a case where it is determined that the selected items satisfy the predetermined condition, storing the selected items as a naming rule after the operation is performed by the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 13, 2021